Title: To Thomas Jefferson from the Continental Board of War, 30 May 1781
From: Continental Board of War
To: Jefferson, Thomas


        
          Sir
          War office May 30. 1781.
        
        The board do themselves the honor to transmit to you, a resolution of congress of the 23d. instant also a resolution of the 11th. of april last, by which you will discover that they depend upon the arrears of specific supplies for the last campaign which have not yet been furnished by the different States to make good their engagements with the Court of France.
        As the honor and faith of the united [States] is so materially concerned, there is every reason to expect, the most decided exertions in the States to enable Congress to comply with their contracts. The board request you will be pleased to acquaint them with your expectations on this head and what they may probably depend on. I have the honor to be with the highest respect, Sir, Yr. Most Obedt. & very hble Servt.,
        
          Willm. Grayson.By order of the Board
        
      